                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                                       3-CR-15-214
      v.                                :
                                                     (JUDGE MANNION)
ARTHUR TAYLOR,                          :

                                        :
            Defendant

                               MEMORANDUM

      Before the court in this case with charges of sex trafficking, distribution
of illicit drugs, interference with commerce by robbery and felon in possession
of a firearm is the pre-trial motion to sever offenses filed by defendant Arthur
Taylor, a/k/a “Arty”. (Doc. 699). Taylor seeks to sever for trial two counts from
the other counts charged in the Third Superseding Indictment under
Fed.R.Crim.P. 8 and 14. For the reasons set forth below, the court will DENY
Taylor’s motion to sever.


I.    BACKGROUND1
      On August 28, 2018, Taylor, along with Jordan Capone, were indicted
and charged in a Third Superseding Indictment (“TSI”). (Doc. 690). Taylor was
charged with eight counts, namely, Counts 1, 3, 4, 5, 6, 7, 8, and 9, namely:
conspiracy to distribute in excess of 100 grams of heroin, crack cocaine,



      1
    Since the court stated the background of this case in its April 26, 2018
Memorandum, (Doc. 625), it will not be fully repeated herein.
                                        1
molly, Percocet, and marijuana, 21 U.S.C. §846; conspiracy to commit sex
trafficking by force and coercion, 18 U.S.C. §1594(c); four substantive counts
of sex trafficking by force and coercion, 18 U.S.C. §1591(a) and (b)(1) and
(2); one count of conspiracy to interfere with commerce by robbery, 18 U.S.C.
§1951(a), (Count 8), and one count of unlawful possession of a firearm by a
convicted felon,18 U.S.C. §922(g)(1), (Count 9).
      On September 5, 2018, Taylor and Capone were arraigned and pled not
guilty to all counts of the TSI against them. (Doc. 701). On September 5,
2018, Taylor filed his motion to sever Counts 8 and 9 from the other counts
contained in the TSI, essentially seeking a separate trial for Counts 8 and 9.
(Doc. 699). Taylor simultaneously filed his brief in support of his motion. (Doc.
700). After being granted an extension of time, the government filed its brief
in opposition on October 1, 2018. (Doc. 708). Taylor’s motion has been fully
briefed.
      The trial has been continued to January 28, 2019 upon request of Taylor
and Capone. (Docs. 735 & 736).


II.   LEGAL STANDARD
      The purposes of Rules 8(b) and 14 are “to promote economy and
efficiency and to avoid a multiplicity of trials, [so long as] these objectives can
be achieved without substantial prejudice to the right of the defendants to a
fair trial.” Bruton v. United States, 391 U.S. 123, 131 n. 6, 88 S.Ct. 1620
(1968). Federal Rule of Criminal Procedure 8 addresses the joinder of

                                         2
offenses and defendants and provides:
      (a) Joinder of Offenses. The indictment or information may charge
      a defendant in separate counts with 2 or more offenses if the
      offenses charged - whether felonies or misdemeanors or both -
      are of the same or similar character, or are based on the same
      act or transaction, or are connected with or constitute parts of a
      common scheme or plan.

      (b) Joinder of Defendants. The indictment or information may
      charge 2 or more defendants if they are alleged to have
      participated in the same act or transaction or in the same series
      of acts or transactions, constituting an offense or offenses. The
      defendants may be charged in one or more counts together or
      separately. All defendants need not be charged in each count.
      The court in U.S. v. Adens, 2015 WL 894205, *1 (E.D.Pa. Feb. 27,
2015), explained Rule 8 as follows:
      When multiple defendants are charged in a single case, as here,
      Rule 8(b) governs both the proper joinder of defendants and the
      proper joinder of offenses. See United States v. Irizarry, 341 F.3d
      273, 287 (3d Cir. 2003). Rule 8(b) does not expressly allow the
      joinder in a single indictment of acts that are “of the same or
      similar character” as does Rule 8(a), see id. at 287 n. 4, but Rule
      8(b)’s terms are broadly construed so that a “transactional nexus,”
      see id. at 241, or a logical relationship between charges, is all that
      is required for them to be considered part of the same
      “transaction.” See United States v. Hills, No. 08–654–1, 2009 WL
      2461735 (E.D.Pa. Aug.10, 2009). To determine whether there is
      a logical relationship between charges, trial judges may look at
      pre-trial documents, including but not limited to the indictment.
      See United States v. McGill, 964 F.2d 222, 242 (3d Cir.1992).
      Thus, there is not a misjoinder under Rule 8 if “the temporal proximity
of and substantive similarities between the [two sets of charges] render them
sufficiently related as to have the ‘transactional nexus’ required for joinder.”
Adens, 2015 WL 894205, *3; see also United States v. Jones, 2016 WL
3067010, *26 (W.D.Pa. June 1, 2017) (“Rule 8 authorizes joinder of charges

                                        3
if they are of a similar character, are based on the same act or transaction,
or are part of a common scheme.”).
      However, [i]f joinder is improper under Rule 8, the Court must order
separate trials.” Adens, 2015 WL 894205, at *2 (citing United States v.
Walker, 657 F.3d 160, 170 (3d Cir. 2011) (“Rule 8 requires severance where
defendants were improperly joined.”). Even if defendants are properly joined
under Rule 8 , “the Court may sever defendants or offenses under Rule 14 ‘[i]f
it appears that a defendant or the government is prejudiced by a joinder of
offenses or of defendants in an indictment or information or by such joinder
for trial together.’” Id. (citing Fed.R.Crim.P. 14). Further, “a district court
should grant a severance under Rule 14 only if there is a serious risk that a
joint trial would compromise a specific trial right of one of the defendants, or
prevent the jury from making a reliable judgment about guilt or innocence.” Id.
(quoting Zafiro v. United States, 506 U.S. 534, 539, 113 S.Ct. 933 (1993)).
      There is a “heavy” burden on the defendant to show “clear and
substantial prejudice resulting in a manifestly unfair trial.” Id. (quoting United
States v. Eufrasio, 935 F.2d 553, 568 (3d Cir. 1991)). Additionally, “[e]ven
when the risk of prejudice is high, less drastic measures than severance
(such as limiting instructions) ‘often will suffice to cure any risk of prejudice.’”
Id. (quoting Zafiro, 506 U.S. at 539). As such, “the appropriate question for
the Court on a motion under Rule 14 is whether the jury can ‘reasonably be
expected to compartmentalize the evidence as it relates to the separate
defendants in view of its volume and limited admissibility.’” Id. (quoting United

                                         4
States v. Serubo, 460 F.Supp. 689, 694 (E.D.Pa. 1978)); see also Jones,
2016 WL 3067010, *26 (“Rule 14 provides the court discretion to order
separate trials of counts, sever the defendants’ trials, or provide any other
relief that justice requires, if joinder of offenses appears to prejudice either the
defendant or the government.”) (citations omitted).


III.   DISCUSSION
       In addition to the drug and sex trafficking conspiracies charged in the
TSI, Taylor is charged in Count 8 of the TSI with conspiracy to interfere with
commerce by robbery. In Count 8, the government alleges that on August 26,
2013, Taylor ordered six people to commit an armed robbery of a residence
in the Emerald Lakes Development in Tobyhanna Township, Monroe County,
Pennsylvania, because it supposedly contained a large amount of marijuana
and cash. In Count 9 of the TSI, Taylor is charged with unlawful possession
of a firearm by a convicted felon, alleging that he knowingly possessed a .38
caliber handgun and a .357 magnum and, that these firearms were used in
the home robbery. Taylor argues that while the charges in Counts 1, 3, 4, 5,
6, and 7 are alleged to be transactionally related to each other or part of a
common scheme and plan, these charges are not part of the same criminal
act and are not related to the two charges against him in Counts 8 and 9 of
the TSI. Taylor also indicates that the charges in Counts 8 and 9 are alleged
to be only connected to each other. He also points out that the government
does not allege the firearms were related to drug trafficking or sex trafficking

                                         5
charges. Taylor further states that “[t]he government cannot credibly allege
that any evidence it intends to introduce to show that [he] was involved in drug
trafficking and sex trafficking could also prove that he conspired to interfere
with interstate commerce by robbery or unlawfully possessed firearms used
in the robbery.”
      The Third Circuit in U.S. v. Heilman, 377 Fed.Appx. 157, 202 (3d Cir.
2010), explained when offenses may be joined and stated:

      [C]ounts are similar if they are “somewhat alike” or share “a
      general likeness,” or otherwise have a sufficient logical
      connection and can be tried using the same evidence. See United
      States v. Rivera, 546 F.3d 245, 253 (2d Cir. 2008); United States
      v. Graham, 275 F.3d 490, 512 (6th Cir. 2001) (“[W]hen the joined
      counts are logically related, and there is a large area of
      overlapping proof, joinder is appropriate.”). Moreover, offenses
      may be joined if they occurred within a relatively short period of
      time of each other and the evidence of each overlaps. See United
      States v. Donaldson, 978 F.2d 381, 391 (7th Cir. 1992).

      When determining the propriety of joinder of offenses, the court can
consider the face of the indictment, Irizarry, 341 F.3d at 287, as well as
pretrial documents that show the factual connections between the counts and
“any offers of proof submitted by the government.” United States v. Avila, 610
F. Supp. 2d 391, 395 (M.D.Pa. 2009).
      Here, the court finds that all of the offenses against Taylor were properly
joined in the TSI. As the government points out “[t]he ‘Manner and Means’
section of the [TSI] alleges that the defendant Arthur Taylor participated in a
street gang known as the Black P-Stones who obtained and distributed illegal
drugs, maintained, possessed and carried firearms in connection with drug

                                       6
trafficking activities, and who committed home invasions and robberies to
steal drugs and money from other drug dealers.” The TSI also alleges that
Taylor and his co-conspirators “maintained, possessed, and carried firearms
in connection with their drug trafficking activities.”
      Specifically, the government states that:
      The conspiracy to interfere with commerce by robbery charge
      alleged in Count 8 against Taylor involved Taylor and other
      members of the Black P-Stones planning and committing an
      armed home invasion for the purpose of stealing drugs and
      money from a known drug dealer. Committing a home invasion to
      rob a drug dealer is part of the “manner and means” by which the
      drug conspiracy operated.
      The government proffers that at trial “cooperating witnesses will testify
that as members of the Black P-Stones they were ordered by the gang’s
leadership to rob other drug dealers.”
      Additionally, the government proffers, (Doc. 708 at 9), that its evidence
at trial will show further connections between Counts 8 and 9 with the other
counts based on the following:
      The home invasion robbery scheme occurred within the time
      frame of the drug trafficking activities of Taylor, Capone, and the
      Black P-Stones street gang as alleged in the indictment and
      involved the use of a firearm that cooperating witnesses say
      Taylor provided to the Black P-Stone members who did the home
      invasion. Cooperating witnesses will testify that Jordan Capone
      maintained guns for the Black P-Stones and that Arthur Taylor
      provided a gun to the gang members who committed the home
      invasion robbery charged in Count 8. Taylor in his own recorded
      statement to the FBI admitted to possessing a gun that the
      P-Stones called “Jordan,” admitted that other members of the
      Black P-Stones asked him for the gun on the day of the home
      invasion robbery, admitted to possessing two shotguns, and
      stated that the P-Stones obtained guns by trading heroin for
      them.

                                        7
      The fact that the government indicates the offenses charged in Counts
1, 8 and 9 occurred within the same time frame is also relevant. In Walker,
657 F.3d at 170, the Third Circuit found that joinder of offenses was proper
where the close proximity in time between offenses showed “that the various
charges were part of the same series of transactions.” See also Green, 563
Fed.Appx. at 917 (the Third Circuit found that “[t]he approximate month-long
time period between each robbery d[id] not militate against joinder,” and
stated that “charges separated by ‘a period of a little over a month ... suggests
that the various charges were part of the same series of transactions.’”
(quoting Walker, 657 F.3d at 170)). Thus, the court finds a sufficient temporal
proximity between the drug trafficking offense and the home robbery and
firearms offenses which Taylor seeks to sever, and suggests that these
offenses were part of the same series of transactions.
      Moreover, at trial, the government will rely upon Taylor’s own recorded
statement in which he allegedly admitted “to possessing at least three
firearms” and acknowledged “that the P-Stones obtained the firearms by
exchanging drugs for them.” Further, the government represents that “Taylor
admitted to possessing a firearm that another P-Stone member wanted to use
in connection with the scheme to rob a drug dealer charged in Count 8”, and
that “[c]ooperating witnesses will testify that Taylor provided a gun to use in
the home invasion robbery.” Thus, the government will present evidence at
trial to show “[r]obbing other drug dealers and maintaining, possessing, and
carrying firearms, as Taylor is accused of in Counts 8 and 9, are therefore

                                        8
directly intertwined with the drug trafficking conspiracy that is charged in
Count 1.” The government will also present evidence at trial to show that
“[p]ossessing and carrying firearms and conducting robberies were two of the
means by which [Taylor] and his co-conspirators operated their drug
trafficking business.”
      As such, the court finds that the interference with commerce by robbery
charge and the felon in possession of firearms charge in Counts 8 and 9 are
connected and parts of a common scheme with the sex trafficking and drug
trafficking charges in the other counts. Indeed, as this court recently pointed
out in United States v. Torner, 2018 WL 3546561, at *6 (M.D. Pa. July 24,
2018), “this court is well aware that firearm offenses and drug offenses often
go hand in hand and that drug trafficking can show the defendants’ motive for
possessing illegal firearms.” (citing United States v. Stanton, 2013 WL
529930, at *7 (W.D.Pa. Feb. 11, 2013) (court indicated that firearms were the
“tools of the drug trade.”)).
      Since the court has found that the charges against Taylor in Counts 8
and 9 were properly joined with the other charges in the TSI against him
under Rule 8(b), the court must now determine if Taylor will be prejudice by
the joinder under Rule 14(a). “Rule 14(a) allows for the severance of properly
joined offenses if a consolidated trial ‘appears to prejudice a defendant.’”
Green, 563 Fed.Appx. at 917. “Whether to sever is a determination within the
sound discretion of the trial judge.” U.S. v. Owens, 187 F.Supp.3d 488, 496
(M.D.Pa. 2016) (citation omitted).

                                       9
      In Green, 563 Fed.Appx. at 917, the Third Circuit stated:
      To prevail on a severance claim, a defendant must “pinpoint clear
      and substantial prejudice resulting in an unfair trial.” Id. (quoting
      United States v. McGlory, 968 F.2d 309, 340 (3d Cir. 1992)). This
      requires more than showing “severance would have increased the
      defendant’s chances of acquittal.” McGlory, 968 F.2d at 340.
      Rather, “the question of prejudice hinges upon ‘whether the jury
      will be able to compartmentalize the evidence as it relates to
      separate defendants in view of its volume and limited
      admissibility.’” Walker, 657 F.3d at 170 (quoting United States v.
      Davis, 397 F.3d 173, 182 (3d Cir. 2005)). Because juries are
      presumed to follow instructions, jury instructions are “persuasive
      evidence that refusals to sever did not prejudice the defendant[ ].”
      Id. at 171 (citing United States v. Lore, 430 F.3d 190, 206 (3d Cir.
      2005)).
      Taylor contends that Counts 8 and 9 should be severed from the other
charges against him in the TSI based on the prejudicial effect of joining these
two charges with the other unrelated charges and, that he should have a
separate trial for these two counts which only have a nexus to each other. He
also argues that “there is virtually no overlap of evidence between the claims
asserted in Counts 8 and 9 and the remaining counts of the [TSI], and [he] will
be confounded in presenting separate defenses to multiple alleged
conspiracies.” Taylor maintains that only separate trials will eliminate the
manifest prejudice to him since any evidence that the government will present
regarding the offenses charged in Counts 8 and 9 will be inadmissible in the
trial regarding the drug trafficking and sex trafficking charges in the other
counts, and vice versa.
      Taylor also speculates that the jury may consider the evidence
presented by the government against him regarding the drug and sex


                                       10
trafficking charges “to infer [his] criminal disposition” and to instill “a latent
hostility in the [juror’s] minds toward [him]” and, then use this evidence to
convict him of the charges in Counts 8 and 9. Taylor contends that he will
suffer “clear and substantial” prejudice if Counts 8 and 9 are not severed from
the other charges since there is no “evidence of a common scheme, design
or plan involving the alleged drug and sex trafficking conspiracies and the
alleged Hobbs Act robbery conspiracy and felon in possession charges.”
      As discussed above, the drug trafficking and sex trafficking charges and
the home robbery and firearms charges in Counts 8 and 9 have a connection
between them. Further, based on the above, the court finds that Taylor fails
to “pinpoint clear and substantial prejudice resulting in an unfair trial” if all of
the offenses he is charged with in the TSI are joined in one trial. No doubt that
“[m]ere allegations of prejudice are not enough.” United States v. Reicherter,
647 F.2d 397, 400 (3d Cir. 1981).
      Moreover, insofar as Taylor argues that Counts 8 and 9 should be
severed from the other charges against him and that he should have a
separate trial for Counts 8 and 9 since this will make it more likely that the jury
will acquit him of these charges, it is clear that “defendants are not entitled to
severance merely because they may have a better chance of acquittal in
separate trials.” U.S. v. Urban, 404 F.3d 754, 775 (3d Cir. 2005) (quoting
Zafiro, 506 U.S. at 540).
      The court finds that a limiting jury instruction will be sufficient for the jury
to be able to compartmentalize the evidence and the relatively uncomplicated

                                         11
charges against Taylor, which is the proper inquiry under Rule 14(a). See
United States v. Torner, supra.
      In order to minimize any alleged prejudice to Taylor, the court will give
the jury the following limiting instruction, which the Third Circuit found
appropriate in Heilman, 377 Fed.Appx. at 203:
      “The number of offenses charged is not evidence of guilt and this
      should not influence your decision in any way. Each count and the
      evidence pertaining to it must be considered separately. The fact
      that you may find a defendant not guilty or guilty as to one of the
      offenses charged in the [first] superseding indictment should not
      control your verdict as to the other offenses charged in the [first]
      superseding indictment.”
See also Urban, 404 F.3d at 776 (Third Circuit “presume[s] that the jury
follows such [limiting] instructions).
      The court will also consider any other requested instruction related to
this issue that is submitted by the parties.
      Thus, the court finds that Taylor has failed to meet “the ‘heavy’ burden
of showing ‘clear and substantial prejudice resulting in a manifestly unfair
trial’” if Counts 8 and 9 are not severed from the other counts against him.
See Adens, supra. As such, Taylor’s motion seeking the court to sever and
have a separate trial for Counts 8 and 9 will be denied.




                                         12
IV.       CONCLUSION
          Based on the foregoing, the court will DENY Taylor’s pre-trial motion to
sever Counts 8 and 9 form the other charges against him in the TSI. (Doc.
699). An appropriate order will issue.




                                                              s/ Malachy E. Mannion
                                                              MALACHY E. MANNION
                                                              United States District Judge


Date: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2015 CRIMINAL MEMORANDA\15-0214-04.wpd




                                                                  13
